USDC IN/ND case 2:16-cr-00047-JVB-JEM document 71 filed 12/22/20 page 1 of 4


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                   HAMMOND DIVISION

UNITED STATES OF AMERICA,                             )
          Plaintiff,                                  )
                                                      )
        v.                                            )   CAUSE NO.: 2:16-CR-47-JVB-JEM
                                                      )
WILLARD ABATIE,                                       )
          Defendant.                                  )

                                       OPINION AND ORDER

        This matter is before the Court on a motion for compassionate release [DE 66] filed by

Defendant Willard Abatie, pro se, on December 8, 20201. The Government responded on

December 18, 2020. For the reasons below, the Court denies the motion.

                                           BACKGROUND

        On April 20, 2016, a three-count Indictment was filed charging Defendant with coercion

and enticement of a minor, and production and receipt of child pornography. Defendant was

arrested and released on a $20,000 appearance bond. On July 27, 2016, Defendant pled guilty to

Count 1, coercion and enticement of a minor. At the May 11, 2017 sentencing hearing, the Court

dismissed the remaining counts, and sentenced Defendant to a total of 292 months imprisonment

and five years of supervised release. Defendant is currently confined at the Federal Correctional

Facility in Pekin, Illinois (FCI-Pekin).

        On December 8, 2020, Defendant filed the instant motion, asking to be released from prison

is light of the COVID-19 pandemic and his age, obesity, and low testosterone. The Court referred

the motion to the Federal Community Defenders Office to consider whether to file a supplemental




1
 Although dated October 19, 2020, the motion was received by the Clerk and docketed on December 8, 2020. See
[DE 66].
USDC IN/ND case 2:16-cr-00047-JVB-JEM document 71 filed 12/22/20 page 2 of 4


brief in support of Defendant’s motion. The office declined to do so. The Government filed a

response on December 18, 2020.

                                           ANALYSIS

       Under 18 U.S.C. § 3582(c)(1)(A), the Court can grant a defendant’s motion for

compassionate release if the defendant complied with the administrative exhaustion requirement

and the Court, having considered the factors found at 18 U.S.C. § 3553(a) as applicable, finds that

extraordinary and compelling reasons warrant compassionate release and that compassionate

release is consistent with the United States Sentencing Commission’s applicable policy statements.

                                   A. Administrative Exhaustion

       The administrative exhaustion requirement is satisfied “after the defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden

of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). The parties agree that

Defendant made the appropriate request to the warden of FCI-Pekin, which was denied on October

1, 2020. Accordingly, the Court finds that Defendant has satisfied this requirement.

                        B.      Extraordinary and Compelling Reasons

       Congress tasked the Sentencing Commission with promulgating a policy statement on

§ 3582(c)(1)(A) and the definition of “extraordinary and compelling reasons.” 28 U.S.C. § 994(t).

The policy statement, found in the application notes to § 1B1.13 of the United States Sentencing

Guidelines Manual, provides, as is relevant here, that a defendant’s medical condition is an

extraordinary and compelling reason when the defendant’s serious physical or medical condition

“substantially diminishes the ability of the defendant to provide self-care within the environment




                                                 2
USDC IN/ND case 2:16-cr-00047-JVB-JEM document 71 filed 12/22/20 page 3 of 4


of a correctional facility” and the defendant is not expected to recover from the condition. U.S.

Sentencing Guidelines Manual § 1B1.13 cmt. 1.2

        Defendant identifies his age (67), obesity, and low testosterone as factors supporting his

request for compassionate release. The CDC explicitly recognizes age and obesity as conditions

that    can     lead      to    higher      risk     for       severe   illness     from      COVID-19.         See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (last visited December 21, 2020). Defendant provides no documentation of his

conditions, but states that he receives testosterone injections every two weeks and takes aspirin

daily. His motion does not indicate how obese he is or whether he has required or sought treatment

for his obesity. Even assuming Defendant’s allegations are true, the motion does not show that he

has had particularly severe symptoms, required aggressive treatment, or would be unable to

provide self-care at the correctional facility. It is not apparent that his conditions are so severe that

they are “extraordinary and compelling” reasons for release. See, e.g., United States v. Santiago,

No. 2:16-CR-174-JVB-JEM, 2020 WL 3396899 (N.D. Ind. June 19, 2020) (denying request for

release despite allegations of hypertension, high cholesterol, diabetes, obesity, and childhood

asthma).

        Defendant argues that because he is incarcerated, he faces an increased risk for contracting

COVID-19. The Court does not take this concern lightly. Of the 943 inmates at FCI-Pekin, the

BOP reports 214 active cases of COVID-19 among inmates, and 12 among staff, while 427 inmates

and 37 staff members are listed as having “recovered,” with no deaths attributed to the virus. See

https://www.bop.gov/coronavirus/ (last visited December 21, 2020). It is apparent that FCI-Pekin

has failed to control the virus. See United States v. Sparkman, No. 09-CR-0332-07, 2020 WL


2
  The policy statement does not reflect the First Step Act’s change to § 3582(c)(1)(A), which now permits a defendant
to bring a motion for compassionate release.

                                                           3
USDC IN/ND case 2:16-cr-00047-JVB-JEM document 71 filed 12/22/20 page 4 of 4


6781793, at *7 (N.D. Ill. Nov. 18, 2020) (discussing the outbreak at FCI-Pekin). However, the

presence of COVID-19 in a prison, even in large numbers, does not justify compassionate release

unless the inmate’s medical conditions are sufficiently serious. See, e.g., United States v.

Buchanan, No. 1:18-CR-21-HAB, 2020 WL 3790589, at *1 (N.D. Ind. July 7, 2020) (denying

compassionate release despite 360 active cases of COVID-19 at prison); United States v. Pena,

No. 2:15-CR-72-PPS, 2020 WL 3264113, at *3 (N.D. Ind. June 17, 2020) (denying compassionate

release where “prison medical records indicate that Pena is generally in good health and his

ailments are well-controlled” despite outbreak at FCI-Elkton); see also United States v. Collins,

No. 14-CR-30038, 2020 WL 2301217, at *2 (C.D. Ill. May 8, 2020) (“[T]he COVID-19 pandemic

does not warrant the release of every federal prisoner with health conditions that makes him more

susceptible to the disease.”).

       Under the circumstances, the Court cannot say that Defendant’s medical conditions and the

present COVID-19 pandemic provide an extraordinary and compelling reason to warrant

compassionate release and must deny the motion. In so doing, however, the Court

       do[es] not mean to minimize the risks that COVID-19 poses in the federal prison
       system . . . . But the mere existence of COVID-19 in society and the possibility that
       it may spread to a particular prison alone cannot independently justify
       compassionate release, especially considering [the Bureau of Prisons’] statutory
       role, and its extensive and professional efforts to curtail the virus’s spread.

United States v. Raia, 954 F.3 594, 597 (3d Cir. 2020).

                                        CONCLUSION

       Based on the foregoing, the Court hereby DENIES the relief requested in the motion for

compassionate release [DE 66].

       SO ORDERED on December 22, 2020.

                                                 s/ Joseph S. Van Bokkelen
                                                 JOSEPH S. VAN BOKKELEN, JUDGE
                                                 UNITED STATES DISTRICT COURT
                                                4
